DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 9/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 3/2/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-4, 6-10, 12-16, and 18 recite, “each intelligent device in the network”.  It is not clear what “each intelligent device” is referring to: current intelligent device, non-current intelligent device, or both?

Claims 2, 6, 8, 12, 14, and 18 recite, “one or more first intelligent devices …. the first intelligent device being a device …”  It is not clear whether “the first intelligent device” is same as the “one or more first intelligent devices” or different.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MEYERS (US 2017/0083285 A1), and in further view of PASKO (US 2019/0311720 A1).

REGARDING CLAIM 1, MEYERS discloses a method for waking up via a speech, comprising: 
collecting a wake-up speech of a user (MEYERS Fig. 1 – “audio signal”; Par 28 – “Each device 102 receives the user request 106 and produces a corresponding audio signal 108 and associated metadata 110.”; Par 23 – “Sound corresponding to a spoken user request 106 is received by each of the devices 102. In certain implementations, the user request 106 may be prefaced by a wakeword or other trigger expression that is spoken by the user 104 to indicate that subsequent user speech is intended to be received and acted upon by one of the devices 102. The device 102 may detect the wakeword and interpret subsequent user speech as being directed to the device 102.”); 
generating wake-up information of a current intelligent device based on the wake-up speech (MEYERS Par 28 – “Each device 102 receives the user request 106 and produces a corresponding audio signal 108 and associated metadata 110.”; Par 29 – ‘For example, first metadata 110(a) may include a first timestamp indicating the time at which the user speech 106 was received by the first speech interface device 102(a) and the second metadata 110(b) may include a second timestamp indicating the time at which the user speech 106 was received by the second speech interface device 102(a). The metadata 110 may include other information such as the signal energy of the audio signal 108 and/or a level of voice presence in the audio signal 108 as detected by the speech interface device 102.”) and state information of the current intelligent device (MEYERS Par 74 – “The metadata 110 may indicate a time at which the corresponding device 102 was last active. A device 102 may be considered to be active when it provides a speech response, plays music, provides a notification, performs an action, etc. The action 212 in this case may comprise selecting the device that has most recently been active.”); 
sending the wake-up information of the current intelligent device to one or more [non-current intelligent devices] speech service in a network (MEYERS Par 30 – “The audio signals 108 and associated metadata 110 are provided to a speech service 112 for analysis and responsive action. In some cases, the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet. Alternatively, one or more of the devices 102 may include or provide the speech service 112.”); 
receiving wake-up information (MEYERS Fig. 1 – “Audio Signal 108(b)” and “Metadata 110(b)”) from the one or more non-current intelligent devices in the network (MEYERS Fig. 1 Unit 102(b); Par 34 – “Each speech processing pipeline instance 116 has an ordered series of pipeline processing components configured to process the received audio signal 108. The first speech processing pipeline instance 116(a) processes the first audio signal 108(a) and corresponding first metadata 110(a), which are received from the first device 102(a). The second speech processing pipeline instance 116(b) receives and processes the second audio signal 108(b) and corresponding second metadata 110(b), which are received from the second device 102(b). Each pipeline instance 116 may be implemented by a different server of the speech service 112.”); 
determining whether the current intelligent device is a target speech interaction device in combination with wake-up information of each intelligent device in the network (MEYERS Fig. 2 – “Arbitrate 212”; Par 66 –“If the action 210 determines that the first and second audio signals 108(a) and 108(b) do represent the same user utterance, an action 212 is performed of arbitrating between the corresponding devices 102(a) and 102(b) to determine which of the devices will provide a response to the single user utterance that was detected and provided by both of the devices 102(a) and 102(b). The action 212 may comprise comparing attributes indicated by the metadata 110 for each of the audio signals 108. The device whose audio signal 108 has the strongest set of attributes is selected as the winner of the arbitration.”); and 
controlling the current intelligent device to perform speech interaction with the user in a case that the current intelligent device is the target speech interaction device (MEYERS Par 67 –“If the first device 102(a) wins the arbitration, an action 214 is performed of processing and responding to the first audio signal 108(a), including producing an appropriate response by the first device 102(a) to the user command represented by the first audio signal 108(a). An action 216 comprises canceling the processing of the second audio signal 108(b) and canceling any response that might otherwise have been provided based on the second audio signal 108(b), including any response that might have otherwise been given by the device 102(b). In some implementations, a message is sent to the device 102(b) informing the device 102(b) not to expect a further response from the speech service 112. Note that the actions 214 and 216 may be performed in parallel or in a different order than illustrated. For example, the action 216 may be performed before the action 214.”; Par 22 – “The user 104 may speak a predefined trigger expression (e.g., “Awake”), which may be followed by instructions or directives (e.g., “I'd like to go to a movie. Please tell me what's playing at the local cinema.”). Provided services may include performing actions or activities, rendering media, obtaining and/or providing information, providing information via generated or synthesized speech via the speech interface device 102, initiating Internet-based services on behalf of the user 104, and so forth.”).
MEYERS does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead. In other words, MEYERS teaches sending the wake-up information to speech service as shown in Fig. 1.  However, MEYERS also teaches the speech service 112 may be included in the one or more of the devices 102. Thus, MEYERS implicitly teaches sending the wake-up information of the current intelligent device (e.g., 102(a)) to one or more non-current intelligent devices (e.g.,102(b)), wherein the speech service is included in the one or more non-current intelligent device (e.g., 102(b)).  Although, MEYERS implicitly teaches the [square-bracketed] limitations, the Examiner provides PASKO for the clarity of the rejections.

PASKO explicitly teach the [square-bracketed] limitations.  PASKO discloses a method/system for arbitrating multiple speech processing devices comprising: sending the wake-up information of the current intelligent device to one or more [non-current intelligent devices] in a network (PASKO FIG. 1A – “Notification 119(1): wakeword occurrence time (WT1)”; Par 28 – “At block 118, after detection of the utterance 114, the first device 102(1) may also “advertise” to other devices in the environment, such as the second device 102(2). This advertisement operation may include sending data (shown in FIG. 1A as a first notification 119(1)) to the second device 102(2) along with the wakeword occurrence time, WT1, estimated by the first device 102(1).”); 
receiving wake-up information from the one or more non-current intelligent devices in the network (PASKO FIG. 1A – “Notification 119(2): wakeword occurrence time (WT2)”; Par 28 – “Similarly, assuming that the second device 102(2) detects the utterance 114 (or receives audio data from another speech interface device that detected the utterance), the second device 102(2) is configured “advertise” this utterance detection by sending data (shown in FIG. 1A as a second notification 119(2)) to other devices in the environment, such as the first device 102(1), along with the second wakeword occurrence time, WT2, estimated by the second device 102(2), or a different speech interface device that detected the utterance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MEYERS to include sharing information among the devices, as taught by PASKO.
One of ordinary skill would have been motivated to include sharing information among the devices, in order to efficiently determine a device to respond a user utterance.


REGARDING CLAIM 2, MEYERS in view of PASKO discloses the method of claim 1, wherein determining whether the current intelligent device is the target speech interaction device in combination with the wake-up information of each intelligent device in the network (MEYERS Fig. 2 – “Arbitrate 212”; Par 66 –“If the action 210 determines that the first and second audio signals 108(a) and 108(b) do represent the same user utterance, an action 212 is performed of arbitrating between the corresponding devices 102(a) and 102(b) to determine which of the devices will provide a response to the single user utterance that was detected and provided by both of the devices 102(a) and 102(b). The action 212 may comprise comparing attributes indicated by the metadata 110 for each of the audio signals 108. The device whose audio signal 108 has the strongest set of attributes is selected as the winner of the arbitration.”) comprises: 
obtaining a generating time point of the wake-up information of the current intelligent device (MEYERS Par 29 – “For example, first metadata 110(a) may include a first timestamp indicating the time at which the user speech 106 was received by the first speech interface device 102(a) and the second metadata 110(b) may include a second timestamp indicating the time at which the user speech 106 was received by the second speech interface device 102(a).”); 
obtaining a receiving time point of the wake-up information of each of the one or more non-current intelligent devices (MEYERS Par 29 – “For example, first metadata 110(a) may include a first timestamp indicating the time at which the user speech 106 was received by the first speech interface device 102(a) and the second metadata 110(b) may include a second timestamp indicating the time at which the user speech 106 was received by the second speech interface device 102(a).”); 
determining one or more first intelligent devices based on the generating time point and the receiving time point, the first intelligent device being a device that an absolute value of a difference between the corresponding receiving time point and the generating time point is lower than a preset difference threshold (MEYERS Par 62 – “In some embodiments, this may be determined by comparing the first and second timestamps associated with the first and second audio signals, respectively. More specifically, the difference between the first and second timestamps may be calculated and compared to a threshold. If the difference is less than the threshold, the first and second audio signals are declared to represent the same utterance. If the difference is above the threshold, the first and second audio signals are declared to represent different utterances.”); and 
determining whether the current intelligent device is the target speech interaction device based on the wake-up information of the current intelligent device and wake-up information of the one or more first intelligent devices (MEYERS Fig. 2 – “Arbitrate 212”; Par 66 –“If the action 210 determines that the first and second audio signals 108(a) and 108(b) do represent the same user utterance, an action 212 is performed of arbitrating between the corresponding devices 102(a) and 102(b) to determine which of the devices will provide a response to the single user utterance that was detected and provided by both of the devices 102(a) and 102(b). The action 212 may comprise comparing attributes indicated by the metadata 110 for each of the audio signals 108. The device whose audio signal 108 has the strongest set of attributes is selected as the winner of the arbitration.”).


REGARDING CLAIM 4, MEYERS in view of PASKO discloses the method of claim 1, wherein determining whether the current intelligent device is the target speech interaction device in combination with the wake-up information of each intelligent device in the network (MEYERS Fig. 2 – “Arbitrate 212”; Par 66 –“If the action 210 determines that the first and second audio signals 108(a) and 108(b) do represent the same user utterance, an action 212 is performed of arbitrating between the corresponding devices 102(a) and 102(b) to determine which of the devices will provide a response to the single user utterance that was detected and provided by both of the devices 102(a) and 102(b). The action 212 may comprise comparing attributes indicated by the metadata 110 for each of the audio signals 108. The device whose audio signal 108 has the strongest set of attributes is selected as the winner of the arbitration.”) comprises: 
calculating each parameter in the wake-up information of the current intelligent device based on a preset calculation strategy to obtain a calculation result (MEYERS Par 16 – “Proximity may include temporal and physical proximity, and may be indicated by metadata attributes such as audio signal amplitude, levels of voice presence detected in the audio signals, relative times at which user speech was detected by the speech interface devices, and other attributes that may be produced or provided by the speech interface devices. For example, a higher audio signal amplitude at a first speech interface device relative to second speech interface device may indicate that a user is nearer to the first speech interface than to the second speech interface device. As another example, the speech interface device that first detects or recognizes user speech may be the device that is nearest the user.”; Par 40 – “As another example, the metadata 110 may comprise one or more signal attributes. For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth.”); 
calculating each parameter in the wake-up information of each non-current intelligent device based on the preset calculation strategy to obtain a calculation result (MEYERS Par 59 – “The action 204 also comprises receiving second metadata 110(b) associated with the second audio signal 108(b). In the context of FIG. 1, the second audio signal 108(b) and second metadata 110(b) may be received by the second processing pipeline instance 116(b).”; Par 40 – “As another example, the metadata 110 may comprise one or more signal attributes. For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth.”); and 
determining the current intelligent device as the target speech interaction device when one or more second intelligent devices do not exist, the second intelligent device being an intelligent device of which a calculation result is greater than the calculation result of the current intelligent device (MEYERS Par 40 – “Each arbiter 124 of the first pipeline instance 116(a) may be configured to compare attributes regarding the first audio signal 108(a) with corresponding attributes of the second audio signal 108(b) and to abort the first pipeline instance 116(a) as a result of a negative comparison. For example, the first pipeline instance 116(a) may be aborted if the first audio signal 108(a) has a lower amplitude than that of the second audio signal 108(b). Similarly, the first pipeline instance 116(a) may be aborted if the first audio signal has a lower signal-to-noise ratio, voice presence, wakeword detection confidence level, or user distance than that of the second audio signal 108(b).”; Pars 42-52 – “determining which of the first audio signal and the second audio signal has a higher strength or amplitude; .. a higher level of voice presence or which of the first audio signal and the second audio signal represents a higher level of voice presence; … a higher signal-to-noise measurement; ..  detects a trigger expression with a higher level of confidence; .. determining which of the first and second devices first receives the utterance.”).

REGARDING CLAIM 5, MEYERS in view of PASKO discloses the method of claim 1, wherein the wake-up information comprises an intensity of the wake-up speech (MEYERS Par 40 – “For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth.”) and any one or more of: whether the intelligent device is in an active state (MEYERS Par 74 – “The metadata 110 may indicate a time at which the corresponding device 102 was last active. A device 102 may be considered to be active when it provides a speech response, plays music, provides a notification, performs an action, etc. The action 212 in this case may comprise selecting the device that has most recently been active.”), whether the intelligent device is gazed by human eyes, and whether the intelligent device is pointed by a gesture.

REGARDING CLAIM 6, MEYERS in view of PASKO discloses the method of claim 1, wherein determining whether the current intelligent device is the target speech interaction device in combination with the wake-up information of each intelligent device in the network (MEYERS Fig. 2 – “Arbitrate 212”; Par 66 –“If the action 210 determines that the first and second audio signals 108(a) and 108(b) do represent the same user utterance, an action 212 is performed of arbitrating between the corresponding devices 102(a) and 102(b) to determine which of the devices will provide a response to the single user utterance that was detected and provided by both of the devices 102(a) and 102(b). The action 212 may comprise comparing attributes indicated by the metadata 110 for each of the audio signals 108. The device whose audio signal 108 has the strongest set of attributes is selected as the winner of the arbitration.”) comprises: 
obtaining a generating time point of the wake-up information of the current intelligent device (MEYERS Par 29 – “For example, first metadata 110(a) may include a first timestamp indicating the time at which the user speech 106 was received by the first speech interface device 102(a) and the second metadata 110(b) may include a second timestamp indicating the time at which the user speech 106 was received by the second speech interface device 102(a).”); 
obtaining a receiving time point of the wake-up information of each of the one or more non-current intelligent devices (MEYERS Par 29 – “For example, first metadata 110(a) may include a first timestamp indicating the time at which the user speech 106 was received by the first speech interface device 102(a) and the second metadata 110(b) may include a second timestamp indicating the time at which the user speech 106 was received by the second speech interface device 102(a).”); 
determining one or more first intelligent devices based on the generating time point and the receiving time point, the first intelligent device being a device that an absolute value of a difference between the corresponding receiving time point and the generating time point is lower than a preset difference threshold (MEYERS Par 62 – “In some embodiments, this may be determined by comparing the first and second timestamps associated with the first and second audio signals, respectively. More specifically, the difference between the first and second timestamps may be calculated and compared to a threshold. If the difference is less than the threshold, the first and second audio signals are declared to represent the same utterance. If the difference is above the threshold, the first and second audio signals are declared to represent different utterances.”); 
calculating each parameter in the wake-up information of the current intelligent device based on a preset calculation strategy to obtain a calculation result (MEYERS Par 16 – “Proximity may include temporal and physical proximity, and may be indicated by metadata attributes such as audio signal amplitude, levels of voice presence detected in the audio signals, relative times at which user speech was detected by the speech interface devices, and other attributes that may be produced or provided by the speech interface devices. For example, a higher audio signal amplitude at a first speech interface device relative to second speech interface device may indicate that a user is nearer to the first speech interface than to the second speech interface device. As another example, the speech interface device that first detects or recognizes user speech may be the device that is nearest the user.”; Par 40 – “As another example, the metadata 110 may comprise one or more signal attributes. For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth.”); 
calculating each parameter in the wake-up information of each first intelligent device based on the preset calculation strategy to obtain a calculation result (MEYERS Par 59 – “The action 204 also comprises receiving second metadata 110(b) associated with the second audio signal 108(b). In the context of FIG. 1, the second audio signal 108(b) and second metadata 110(b) may be received by the second processing pipeline instance 116(b).”; Par 40 – “As another example, the metadata 110 may comprise one or more signal attributes. For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth.”); and 
determining the current intelligent device as the target speech interaction device when the calculation result of the current intelligent device is greater than the calculation result of each first intelligent device (MEYERS Par 40 – “Each arbiter 124 of the first pipeline instance 116(a) may be configured to compare attributes regarding the first audio signal 108(a) with corresponding attributes of the second audio signal 108(b) and to abort the first pipeline instance 116(a) as a result of a negative comparison. For example, the first pipeline instance 116(a) may be aborted if the first audio signal 108(a) has a lower amplitude than that of the second audio signal 108(b). Similarly, the first pipeline instance 116(a) may be aborted if the first audio signal has a lower signal-to-noise ratio, voice presence, wakeword detection confidence level, or user distance than that of the second audio signal 108(b).”; Pars 42-52 – “determining which of the first audio signal and the second audio signal has a higher strength or amplitude; .. a higher level of voice presence or which of the first audio signal and the second audio signal represents a higher level of voice presence; … a higher signal-to-noise measurement; ..  detects a trigger expression with a higher level of confidence; .. determining which of the first and second devices first receives the utterance.”).

REGARDING CLAIM 7, MEYERS in view of PASKO discloses an electronic device, comprising: at least one processor (MEYERS Fig. 9 – “processor 906”); and a memory (MEYERS Fig. 9 – “memory 908”), communicatively coupled to the at least one processor, wherein the memory is configured to store instructions executed by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement a method (MEYERS Par 116) comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 8 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 10 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 11 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claim 12 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

REGARDING CLAIM 13, MEYERS in view of PASKO discloses a non-transitory computer readable storage medium having computer instructions stored thereon, wherein when the computer instructions are executed, a computer is caused to execute a method (MEYERS Fig. 9 – “Processor 906; Memory 908”; Par 116) comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 14 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 16 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 17 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claim 18 is similar to the method of Claim 6; thus, it is rejected under the same rationale.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MEYERS (US 2017/0083285 A1) in view of PASKO (US 2019/0311720 A1), and in further view of CLACK (US 2010/0002698 A1).

REGARDING CLAIM 3, MEYERS in view of PASKO discloses the method of claim 1.
PASKO further discloses sharing IP address among the devices to elect a device with the lowest Internet Protocol (IP) address (PASKO Par 40 – “This master election procedure can use any suitable technique, such as electing a device 102 with the lowest Internet Protocol (IP) address, a lowest Media Access Control (MAC) address, an earliest device registration time, etc., to be a master device.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MEYERS to include sharing IP address information among the devices, as taught by PASKO.
One of ordinary skill would have been motivated to include sharing IP address information among the devices, in order to efficiently determine a master device to respond a user utterance.

MEYERS in view of PASKO teaches the sharing IP address of the devices (i.e., multicasting and receiving IP address of the device) and establishing a corresponding relationship (i.e., master and slave).  However, MEYERS in view of PASKO does not explicitly teach performing the above action “when a device joins the network” to establish a corresponding relationship such that communication is enabled among devices.  For this reason, the Examiner provides CLACK.

CLACK discloses a method/system for sharing information among devices for establishing a connection comprising:
when the current intelligent device joins the network (CLACK Pars 23-24 – “communicate with other ones of said devices in an IP multicast network without use of a centralized server, each of said devices having respective properties that are communicated to other ones of said devices so that each device is aware of properties of all communicatively coupled devices in said IP multicast network; and update an information base, said information base being updated to remove properties of any of said devices that are communicatively decoupled and to add properties of any new ones of said devices that communicatively coupled to said IP multicast network.”), multicasting an address of the current intelligent device to the one or more non-current intelligent devices in the network based on a multicast address of the network (CLACK Par 40 – “Stated in another way, a “player” exists along with other “players” on a “channel” and uses the “channel” to exchange information with each other.”; Par 41 – “Such information includes “properties” describing attributes of individual players such as a human player's name, title, operational role, etc. or, in the case of non-human players, attributes such as an IP address, CPU configuration, bandwidth availability, etc. In short, the properties can include any information that is pertinent to that player identifying itself on a channel to other players.”; Par 47 – “In an embodiment, the ability to scale to thousands of players and the properties associated with those players while keeping bandwidth utilization to a minimum, implements the creation of a special channel to coordinate system-level data exchange between nodes. Such a special channel—known as an “Integrity Assurance Channel” (IAC)—is responsible for node-level data exchange to ensure the integrity and consistency of the data held at each node. Such data includes the list of players on the channel, their associated properties, properties associated with the channel itself, messages queued for delivery, and so forth”; Par 85 – “One embodiment of the network device 500 includes one or more processors 502 adapted to perform updates of the information base that stores the properties associated with the network device 500, as well as the properties of other devices 512 as explained above.”); 
receiving addresses of the one or more non-current intelligent devices from the one or more non-current intelligent devices in the network (CLACK Par 40 – “Stated in another way, a “player” exists along with other “players” on a “channel” and uses the “channel” to exchange information with each other.”; Par 41 – “Such information includes “properties” describing attributes of individual players such as a human player's name, title, operational role, etc. or, in the case of non-human players, attributes such as an IP address, CPU configuration, bandwidth availability, etc. In short, the properties can include any information that is pertinent to that player identifying itself on a channel to other players.”); and 
establishing a corresponding relationship between the multicast address and the address of each intelligent device (CLACK Par 45 – “For example: in an embodiment, a node may pass data between instances of different channels (“bridging”) so that data may be shared between those channels; or the node may pass data between instances of the same channel where those instances are implemented on different networking topologies—such as bi-directionally relaying data between IP multicast and IP unicast topologies.”; Par 78 – “The above embodiment(s) of 8 rules describe how routing messages are transmitted and how messages alter nodes' routing tables. Ultimately, the nodes' routing tables act as a distributed database that establishes global network presence information: each node knows what other nodes are part of the network and how to reach them.”), such that when one intelligent device in the network multicasts, the other intelligent devices in the network receive multicast data (CLACK Par 51 – “If a node enters or leaves the network, all other nodes are informed of the entry/departure through a mechanism as will be described below. In a specific embodiment, the exhaustive-routing algorithm can be used exclusively to maintain presence information throughout a network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MEYERS in view of PASKO to include establishing links among devices, as taught by CLACK.
One of ordinary skill would have been motivated to include establishing links among devices, in order to efficiently communicate among devices (CLACK Par 3).

Claim 9 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 15 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655